EXHIBIT 10 (zz)

FIRST AMENDMENT

TO

RESTRICTED STOCK UNITS AGREEMENT

This First Amendment to Restricted Stock Units Agreement dated and effective as
of November 26, 2008 (this “Amendment”), amends that certain Restricted Stock
Units Agreement, dated as of July 18, 2006 (the “Original Agreement”) by and
between Churchill Downs Incorporated, a Kentucky corporation (the “Company”),
and Robert L. Evans (“Executive”), subject to the approval of the Board (as
defined below). Capitalized terms used herein and not otherwise defined herein
have the respective meanings set forth in the Original Agreement.

RECITALS

A. WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;
and

B. WHEREAS, the Board of Directors of the Company (the “Board”) desires to amend
the Original Agreement to comply with Section 409A of the Code.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:

1. The following language shall be added to the end of each of Sections 6(a) and
6(b):

“and each Unit that is not then a Restricted Unit shall be payable in accordance
with Section 2”

2. The following language shall be added to the end of Sections 6(c):

“and each Unit shall be payable in accordance with Section 2”

3. The following parenthetical shall be added to each occurrence of the term
“Disability” in the Original Agreement:

“(as defined in the Employment Agreement)”

4. Section 15 of the Original Agreement shall be amended by the adding the
following at the end of such section: The following shall be added at the end of
Section 15 of the Original Agreement:

“Notwithstanding the foregoing, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Code Section 409A, if the
Executive is a “specified employee” (as defined under Code Section 409A) as of
the date of his “separation from



--------------------------------------------------------------------------------

service” (as defined under Section 409) from the Company, then any payment of
benefits scheduled to be paid by the Company to the Executive during the first
six (6) month period following the date of a termination of employment hereunder
shall not be paid until the earlier of (a) the expiration of the six (6) month
period measured from the date of the Executive’s “separation from service” and
(b) the date of the Executive’s death. All payments and benefits that are
delayed pursuant to the immediately preceding sentence shall be paid to the
Executive in a lump sum as soon as practicable following the expiration of such
period (or if earlier, upon the Executive’s death) but in no event later than
thirty (30) days following such period. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, no amount or
benefit that is payable upon the Executive’s termination of employment or
services from the Company hereunder shall be payable unless such termination
also meets the requirements of a “separation from service” under Code
Section 409A. In addition, the parties shall cooperate fully with one another to
ensure compliance with Code Section 409A, including, without limitation,
adopting amendments to arrangements subject to Code Section 409A and operating
such arrangements in compliance with Code Section 409A.”

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

CHURCHILL DOWNS INCORPORATED By:  

/s/ Charles G. Kenyon

Name:   Charles G. Kenyon Title:   VP Human Resources By:  

/s/ Robert L. Evans

Name:   Robert L. Evans Title:   Chief Executive Officer and President